DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/19/2018.  Claims 1, 3-6, 8-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. 

Drawings
The drawings were received on 6/10/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


 Claims 13, 16-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A) and Makino et al. (JP2015049016A) in view of Kozai et al. (JP2012013339A).

Regarding Claims 13 and 23, Morimoto teaches an air conditioner [fig 2] comprising: 
an outdoor unit [200; 0025]; 
a liquid-refrigerant connection pipe [400a] and a gas-refrigerant connection pipe [400b; 0025]; 
an indoor unit [300] that: 
is connected to the outdoor unit [200] via the liquid-refrigerant connection pipe and the gas-refrigerant connection pipe, is arranged in an air-conditioning target space [0025; 0029; fig 2], and includes: 
an indoor heat exchanger [301] that performs heat exchange between: a refrigerant circulated between the indoor unit and the outdoor unit via the liquid-refrigerant connection pipe and the gas- refrigerant connection pipe, and air sent to the air-conditioning target space [0029; at least by a fan]; 
an indoor expansion valve [302] that decompresses the refrigerant [0030]; a heat-exchange-side indoor liquid-refrigerant pipe [at least the pipe between heat exchanger 301 and expansion valve 302] that connects a liquid side of the indoor heat exchanger to the indoor expansion valve [by inspection at fig 2]; and 
a connection-side indoor liquid-refrigerant pipe [at least the branch pipe that connects pipe 400a to expansion valve 302] that connects the indoor expansion valve to the liquid-refrigerant connection pipe [by inspection at fig 2]; 

a controller [0057]; 
wherein the indoor expansion valve [302] is connected to the connection-side indoor liquid-refrigerant pipe [by inspection see fig 2].
Morimoto does not explicitly teach where a coating material is disposed over brazing portions of the indoor expansion valve and the connection-side indoor liquid-refrigerant, and where 
the controller controls the indoor expansion valve to function as a shutoff valve on a liquid side of the indoor heat exchanger, wherein in response to the refrigerant sensor detecting the leakage, the controller closes the indoor expansion valve and the gas-side shutoff valve.

*******	For clarity, the limitation "... the indoor expansion valve is brazed to the connection-side indoor liquid-refrigerant pipe,’ and “...wherein the indoor expansion valve is brazed to the connection-side indoor liquid-refrigerant pipe," impart a product-by-process limitation.  The process of connecting the expansion valve and the refrigerant pipe is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113 ******

Assuming arguendo that connecting the expansion valve to the connection pipe by brazing is not found to be a product by process limitation;
Tetsuya teaches an air conditioner [0001] having where an indoor expansion valve [4] is connected to a connection-side indoor liquid-refrigerant pipe 6] by brazing [0036] for the obvious advantage of connecting the expansion valve and the refrigerant 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have wherein the indoor expansion valve is connected to the connection-side indoor liquid-refrigerant pipe by brazing in view of the teachings of Tetsuya in order to connect the expansion valve and the refrigerant pipe.
Also, Makino teaches an air conditioner [0001] having where a coating material is disposed over brazing portions of an inner pipe 17 and a joint pipe 12 [0028; 0029] for the obvious advantage of providing corrosion resistance [0029 where one skilled in the art would recognize that the brazed connection between the expansion valve and refrigerant pipe of Tetsuya can be coated in a similar manner to provide corrosion resistance].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have where a coating material is disposed over brazing portions of the indoor expansion valve and the connection-side indoor liquid-refrigerant in view of the teachings of Makino in order to provide corrosion resistance.
Lastly, Kozai teaches an air conditioner [0001] having where a controller [0032] controls an expansion valve [6] to function as a shutoff valve on a liquid side of an indoor heat exchanger [0026; 0027], wherein in response to a refrigerant sensor [D] detecting the leakage, the controller closes the indoor expansion valve [6] and a gas-side shutoff valve [7; 0026; 0027; see fig 1 at Cb1; where an expansion valve and cutoff valve are arranged and where it should be apparent that to make the modification one skilled in the art would only need to program the controller of Morimoto with the control scheme taught by Kozai].  Kozai also teaches that this arrangement reduces the risk of suffocation to the user [0003; where one skilled in the art would recognize that the control of Kozai can be applied to the expansion valve and cutoff valve of Morimoto for the purpose of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have the controller controls the indoor expansion valve to function as a shutoff valve on a liquid side of the indoor heat exchanger, wherein in response to the refrigerant sensor detecting the leakage, the controller closes the indoor expansion valve and the gas-side shutoff valve in view of the teachings of Kozai in order to reduce the risk of suffocation to the user.

Regarding Claim 16, Morimoto, as modified, teaches the invention of Claim 13 above and Morimoto teaches  a plurality of indoor units [300], wherein each of the indoor units includes a corresponding gas-side shutoff valve [304] and indoor expansion valve [302; 0029; fig 1].

Regarding Claim 17, Morimoto, as modified, teaches the invention of Claim 16 above and Kozai teaches where the controller closes only the indoor expansion valve [As modified above, see the rejection of claim 13 for detailed discussion] and the gas-side shutoff valve [As modified above, see the rejection of claim 13 for detailed discussion] of the indoor units where leakage of the refrigerant is detected by the refrigerant sensor [D; 0027-0029].

Regarding Claim 18.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A), Makino et al. (JP2015049016A) and Kozai et al. (JP2012013339A) as applied to claim 13 above, and further in view of Suzuki et al. (JP2006098020A) and Bethel (US4318809)

Regarding Claim 14, Morimoto, as modified, teaches the invention of Claim 13 above and whereas Morimoto teaches the connection-side indoor liquid-refrigerant pipe [As modified above, see the rejection of Claim 13 above for detailed discussion], 
Morimoto does not explicitly teach where the connection-side indoor liquid-refrigerant pipe includes a first connection-side indoor liquid-refrigerant pipe connected to the indoor expansion valve; a second connection-side indoor liquid-refrigerant pipe connected to the liquid- refrigerant connection pipe; and a filter brazed between the first connection-side indoor liquid- refrigerant pipe and the second connection-side indoor liquid-refrigerant pipe, and the coating material is disposed over brazing portions of the filter, the first connection- side indoor liquid-refrigerant pipe, and the second connection-side indoor liquid- refrigerant pipe.
However, Suzuki teaches an air conditioner [0001] having a connection-side indoor liquid-refrigerant pipe that includes a first connection-side indoor liquid-refrigerant pipe connected to the indoor expansion valve [Drawing I]; 
a second connection-side indoor liquid-refrigerant pipe connected to the liquid- refrigerant connection pipe [Drawing I]; and a filter [6] connected, by brazing, between the first connection-side indoor liquid- refrigerant pipe and the second connection-side indoor liquid-refrigerant pipe [see Drawing I; see fig 12; 0031; 0027].  Suzuki teaches that this arrangement prevents large bubbles from entering the expansion valve and thereby reduce flow noise in the indoor unit [0017].


*******	For clarity, the limitation "... a filter brazed between the first connection-side indoor liquid- refrigerant pipe and the second connection-side indoor liquid-refrigerant pipe," impart a product-by-process limitation.  The process of connecting the expansion valve and the refrigerant pipe is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113 ******

However, assuming arguendo that connecting the filter to the connection-side indoor liquid-refrigerant pipe by brazing is not an product by process limitation,  
Bethel teaches a filter/dryer [col 1, lines 9-14; fig 1] having where the filter brazed to the refrigerant flow system [col 3, lines 50-62] for the obvious advantage of providing a sealed connection between the filter and the refrigeration system [col 3, lines 50-62].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have where the filter brazed to the connection-side indoor liquid-refrigerant pipe in view 
Lastly, Makino teaches an air conditioner [0001] having where a coating material is disposed over brazing portions of an inner pipe 17 and a joint pipe 12 [0028; 0029] for the obvious advantage of providing corrosion resistance [0029 where one skilled in the art would recognize that the brazed connection between the filter and refrigerant pipe of Bethel can be coated in a similar manner to provide corrosion resistance].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A), Makino et al. (JP2015049016A) and Kozai et al. (JP2012013339A) as applied to claim 13 above, and further in view of Yamada et al. (US2011/0000240).

Regarding Claim 15, Morimoto, as modified, teaches the invention of Claim 13 above and teaches an outdoor heat exchanger and a liquid-pressure adjustment expansion valve [see Kozai at fig 1; heat exchanger 13; valve 14], but does not explicitly teach wherein when the refrigerant is sent from the outdoor heat exchanger to the indoor unit via the liquid-refrigerant connection pipe, the controller controls: the liquid-pressure adjustment expansion valve to decompress the refrigerant flowing through the liquid-refrigerant connection pipe to be brought into a gas-liquid two-phase state, and the indoor expansion valve to decompress the refrigerant decompressed by the liquid-pressure adjustment expansion valve.
However, Yamada teaches an air conditioning apparatus [fig 1] having an outdoor heat exchanger [23] and a liquid-pressure adjustment expansion valve [38] and when the refrigerant is sent from the outdoor heat exchanger to the indoor unit via a liquid-refrigerant connection pipe [5], a controller [37] controls the liquid-pressure 
Therefore,  it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art  before the effective filing date of the invention  to modify the assembly of Morimoto to have wherein when the refrigerant is sent from the outdoor heat exchanger to the indoor unit via the liquid-refrigerant connection pipe, the controller controls: the liquid-pressure adjustment expansion valve to decompress the refrigerant flowing through the liquid-refrigerant connection pipe to be brought into a gas-liquid two-phase state, and the indoor expansion valve to decompress the refrigerant decompressed by the liquid-pressure adjustment expansion valve in view of the teachings of Yamada in order to perform a cooling operation.

Claims 19, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US2012/0272672), Tetsuya et al. (JPH1123104A), Makino et al. (JP2015049016A) and Kozai et al. (JP2012013339A)  as applied to claims 13 and 23 above, and further in view of Kusuhara et al. (JP2008151432A).



Regarding Claims 19, 22 and 24, Morimoto, as modified, teaches the invention above and Morimoto teaches wherein the gas-side shutoff valve [304] is brazed to an indoor-side gas connection pipe that is connected to a portion of the gas- refrigerant connection pipe on a side of the indoor unit]; 

a heat-exchange-side indoor gas-refrigerant pipe that connects the gas side of the indoor heat exchanger to the gas-side shutoff valve [304]; and a connection-side indoor gas-refrigerant pipe that connects the gas-side shutoff valve [304] brazed the gas-refrigerant connection pipe [by inspection at fig 1; where the pipes are shown as being integral and where integral construction of the connection pipes are a matter of design choice.  See MPEP 2144.04 VB].  
Morimoto does not teach a coating material is disposed over brazing portions of the gas-side shutoff valve and the outdoor-side gas connection pipe.

*******	For clarity, the limitation "... wherein the gas-side shutoff valve is brazed to an indoor-side gas connection pipe," impart a product-by-process limitation.  The process of connecting the expansion valve and the refrigerant pipe is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113 ******

However, assuming arguendo that connecting the shutoff valve to the indoor-side gas connection pipe by brazing is not a product by process limitation, Kusuhara teaches a refrigeration cycle having a solenoid valve [0001] having where the solenoid valve is connected, by brazing, to the refrigerant flow system [0017].  
Kusuhara teaches that it is known in the field of endeavor of refrigeration to connect refrigerant components such as valves by brazing to provide a tight sealed connection. 

Also, Makino teaches an air conditioner [0001] having where a coating material is disposed over brazing portions of an inner pipe 17 and a joint pipe 12 [0028; 0029] for the obvious advantage of providing corrosion resistance [0029 where one skilled in the art would recognize that the brazed connection between the shutoff valve i.e. solenoid valve and refrigerant pipe of Kusuhara can be coated in a similar manner to provide corrosion resistance].

Response to Arguments

On pages 11-16 of the remarks, Applicant argues with respect to Claims 13 and 23 that Morimoto et al. (US2012/0272672, hereinafter “Morimoto”) as modified by Kozai et al. (JP2012013339A, hereinafter “Kozai”) does not teach "the controller controls the indoor expansion valve to function as a shutoff valve on a liquid side of the indoor heat exchanger, wherein in response to the refrigerant sensor detecting the leakage, the controller closes the indoor expansion valve and the gas-side shutoff valve."  Applicant's arguments have been considered but are not persuasive. 
 
MPEP 2144.08 explains establishing a prima facie case of obviousness. 
 




Applicant argues that Kozai is silent about controlling any of the indoor expansion valves to function as a shutoff valve on the liquid side of the indoor heat exchanger.
In response to Applicant’s argument, Kozai was not used to teach control of an indoor expansion valve, Kozai was used to teach control of an expansion valve on a liquid line refrigerant pipe.

Applicant argues that the above-described shut-down control mechanism of Kozai (i.e., mechanism of shutting down and disconnecting a leaking indoor unit) cannot be reconciled with Morimoto's control mechanism in which the indoor unit must be kept operational and connected to the controller in order to close the shut off device and keep it closed.
In response to Applicant’s argument, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant argues that Morimoto has an expansion valve and that adding an additional valve as taught by Kozai would be redundant.
In response to Applicant’s argument, Kozai was used to teach control of the valves already present in the base reference of Morimoto.  It should be apparent that to make the modification one skilled in the art would only need to program the controller of Morimoto with the control scheme taught by Kozai and it should be apparent that programing a controller requires ordinary skill of one skilled in the art of refrigeration. It should be further apparent that the only way a controller can control a valve would be through programming in response to a measured parameter.
For at least the reasons above, claims 13-19 and 22-24 remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763